Form Monthly Servicer Certificate Citibank Omni-S Master Trust Series 2002-3 A (Post-Defeasance) Distribution Date: August 15, 2011 Related Due Period: July 16, 2011 to August 15, 2011 Related Interest Period: July 15, 2011 to August 14, 2011 Under the Defeasance Trust Agreement relating to the Pooling and Servicing Agreement, the Servicer is required to prepare, and the Paying Agent is required to deliver, certain information each month regarding current distributions to Certificateholders. The information for the Due Period and the Distribution Date listed above is set forth below: 1. Payments to Series 2002-3 A Investors with respect to this Distribution Date Total Interest Principal Class 2. Information Concerning Principal Payments Amount Deposited this Due Period Total Distributions through this Due Period SERIES 2002-3 A BY CLASS (a)
